Balkin, J. (dissenting).
I respectfully dissent, and vote to affirm the judgment because I conclude that the State Trooper had probable cause to stop the defendant’s vehicle based on one or more violations of the Vehicle and Traffic Law.
As relevant here, section 375 (3) of the Vehicle and Traffic Law provides that “whenever a vehicle approaching from ahead is within five hundred feet. . . the headlamps, if of the multiple beam type . . . shall be operated so that dazzling light does not interfere with the driver of the approaching vehicle” (Vehicle and Traffic Law § 375 [3] [emphasis added]). The testimony at the suppression hearing established that the defendant’s and the State Trooper’s vehicles were approaching from opposite directions and were less than 500 feet away from each other. It was nighttime, and the defendant’s high beams were illuminated. Further, as my colleagues in the majority recognize, the defendant’s high beams “caused the State Trooper to squint his eyes as he was driving.” Nothing more is required to constitute a violation of Vehicle and Traffic Law § 375 (3).
According to our Court of Appeals, “ ‘interfere’ plainly means to hinder or hamper the vision of an approaching motorist” (People v Meola, 7 NY2d 391, 395 [1960]). In Meóla, the Court rejected the defendant’s constitutional challenge to the statute on the ground that “interfere” was vague. The Court held that its meaning was sufficiently clear: “[t]he interference contemplated was plainly hampering or hindering the vision of the approaching motorist,' and this element of interference is certainly susceptible of factual proof’ (id. at 397; cf. People v Rose, 67 *745AD3d 1447, 1449 [2009]). Although the Court in Meóla described the particular effect of the defendant’s high beams on the complainant — the State Trooper slowed down — it did not suggest that either an actual mishap or a prudent response by the driver affected by the “dazzling light” is a necessary element of the violation. In other words, contrary to the conclusion of my colleagues, the statute requires only interference with the complainant’s vision and not some measurable effect on the operation of the complainant’s vehicle. That the defendant’s operation of his high beams caused the State Trooper here to squint gave the State Trooper probable cause to believe that the defendant was committing a traffic infraction.
Inasmuch as the State Trooper’s testimony established probable cause to stop the defendant’s vehicle (see People v Johnson, 83 AD3d 733 [2011]), I would hold that the suppression court properly denied those branches of the defendant’s omnibus motion which were to suppress the evidence resulting from that stop and his statements to law enforcement officials.
Next, by pleading guilty, the defendant forfeited review of his claim that the County Court erred in determining a motion in limine as to the admissibility of certain evidence (see People v Campbell, 73 NY2d 481, 486 [1989]; People v Perry, 60 AD3d 974 [2009]; People v Mead, 198 AD2d 612, 613 [1993]). To the extent the defendant contends that his plea was rendered involuntary by reason of the County Court’s decision on the motion in limine, his contention is unpreserved for appellate review as he never moved to withdraw his plea (see People v Pellegrino, 60 NY2d 636 [1983]; People v Graham, 261 AD2d 414 [1999]).
Lastly, I find nothing in the record which would cast doubt upon counsel’s effectiveness (see People v Benevento, 91 NY2d 708, 712-713 [1998]; People v Baldi, 54 NY2d 137, 147 [1981]).
Accordingly, I would affirm the judgment.